Case: 12-51209       Document: 00512302483         Page: 1     Date Filed: 07/10/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 10, 2013
                                     No. 12-51209
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JERRY STEVENS; DEBORAH STEVENS;
DAVID GEOFFRION,

                                                  Plaintiffs - Appellants

v.

JOSEPH HAYES; VICTOR MORALES; JOHN F. SMITH; UNKNOWN FOREST
SERVICE OFFICERS; TOM TIDWELL; ABIGAIL KIMBELL; UNITED
STATES FOREST SERVICE; TOM VILSACK; UNITED STATES
DEPARTMENT OF AGRICULTURE; WILLIAM RICHARDSON; STATE OF
NEW MEXICO; BARACK OBAMA; UNITED STATES OF AMERICA,

                                                  Defendants - Appellees



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:11-CV-550


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       The Plaintiffs-Appellants, Jerry Stevens, Deborah Stevens, and David
Geoffrion (collectively, “Plaintiffs”), were detained for a traffic violation by
several officers of the United States Forest Service while driving to a “Rainbow

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-51209        Document: 00512302483       Page: 2    Date Filed: 07/10/2013

                                      No. 12-51209

Gathering” in Santa Fe National Forest, New Mexico. When a drug-sniffing dog
alerted to the trunk, the officers searched Mr. Stevens, Mr. Geoffrion, and
Plaintiffs’ car. No contraband was found, and Plaintiffs drove away after having
been detained for two hours.
      Following this incident, Plaintiffs brought suit against several defendants
in the Western District of Texas. Among the claims brought against the New
Mexico and federal defendants for the allegedly intrusive and disruptive stop
were claims under (1) 42 U.S.C. §§ 1983, 1985, (2) Bivens v. Six Unknown
Federal Narcotics Agents, 403 U.S. 388 (1971), and (3) the Federal Torts Claims
Act. Plaintiffs also made unreasonable search and seizure allegations against
the United States Forest Service, and “failure to train” claims against the New
Mexico defendants and all of the federal defendants except Joseph Hayes and
Victor Morales.
      Following the filing of various motions to dismiss by the defendants, the
district court referred the matter to a magistrate judge pursuant to 28 U.S.C.
§ 636(b)(1)(A),(B). The magistrate judge wrote a thorough opinion in which he
recommended that the district court grant the motions to dismiss for lack of
subject matter jurisdiction, lack of personal jurisdiction, improper venue,
insufficient service of process, and failure to state a claim. The district court
approved and accepted the recommendations of the magistrate judge.
Accordingly, the court entered final judgment dismissing Plaintiffs claims
without prejudice.1 Plaintiffs sought reconsideration in a “Motion for a New
Trial” that the district court construed as a Rule 59(e) motion to alter or amend
the judgment. The district court denied the motion, and Plaintiffs appeal that
decision.
      On appeal, the Plaintiffs have not properly briefed their claims.
“Fed.R.App.P. 28(a)(4) requires that the appellant’s arguments contain the


      1
          The claims against President Barack Obama were dismissed with prejudice.

                                            2
    Case: 12-51209     Document: 00512302483      Page: 3   Date Filed: 07/10/2013

                                  No. 12-51209

reasons he deserves the requested relief with citation to the authorities, statutes
and parts of the record relied on.” Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.
1993) (internal quotations omitted). “Although we liberally construe briefs of pro
se appellants, we also require that arguments must be briefed to be preserved.”
Id. (citation omitted). Plaintiffs’ conclusory briefing fails to address the denial
of their Rule 59(e) motion, or the substantive reasons articulated by the
magistrate judge and adopted by the district court for the dismissal of the suit.
Aside from general references to the facts, there is no briefing relevant to
dismissal of the New Mexico defendants. Further, although the brief for the
federal defendants liberally interprets Plaintiffs’ brief and crafts responses
around five points, we do not find Plaintiffs’ “arguments” sufficiently explained
in fact or law, nor do those arguments join issue in any meaningful way with the
magistrate judge’s recommendation. Because the arguments are not adequately
argued in Plaintiffs’ briefs, they are deemed to be abandoned on appeal.
                                                                   AFFIRMED.




                                        3